DETAILED ACTION
Drawings
The objection to the drawings in the office action mailed on January 13, 2021 is withdrawn.
Claim Objections
The objection to claim 2 in the office action mailed January 13, 2021 is withdrawn in view of the amendment filed on March 8, 2021.
Claims 8 – 15 are objected to because of the following informalities:  
Claims 8 – 11 recite the terms “injecting/injection” with reference to the process of depositing the cold spray film. The term injecting or injection implies that the cold spray film penetrates the underlying electrode in the spraying process. As disclosed in the written specification, this does not appear to be the intended meaning. A term such as “depositing/deposition” is suggested, since it would be a more accurate description. Dependent claims 12-15 inherit the same deficiencies from the parent claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claim 4 under 35 U.S.C. § 112(b) has been withdrawn in light of the amendment filed on March 8, 2021.
Allowable Subject Matter
Claims 1 – 7 are allowed.
Response to Arguments
Applicant's arguments filed March 8, 2011 have been fully considered but they are not persuasive.
Applicant argues that in the field of cold spray the term “injection” does not imply penetration of the underlying electrode and relies on Patent No. 8,906,450 as an example of the term injection being used for deposition of a cold spray film. 8,906,450 calls one of the parts an injection nozzle, but further states that a deposited layer is formed, not injected (Emphasis added). (8,906,450 Col. 2, lines 33 - 39). The injection term seems to refer to the powder being injected into the nozzle at injection point 17 CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002). In the instant application, Applicant has not acted as his own lexicographer and it is proper to apply the ordinary meaning to the terms “injection” and “injecting.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to claims 8 – 15 as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814